Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
1) The unit values as entered of the American apples and boxes of United States origin represent the foreign values thereof as defined in section 402 (c), Tariff Act of 1930, there being no higher export value, and the value of the alterations to said apples due to their condition at the time of importation thereof is nil.
2) These cases may be submitted' upon the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the American apples and boxes of United States origin here involved, and that such values were the entered unit values, and the value of the alterations to said apples was nil.
Judgment will be entered accordingly.